This is an original action commenced in this court by the state of Oklahoma, on relation of Frank Dale, W.J. Horton, and D.B. Madden, commissioners, appointed by this court to investigate charges preferred against the defendant and others by petition praying that the said defendant be permanently disbarred from the practice of law in the state of Oklahoma, and is a companion case to State ex rel. Dale v. Vernor et al.,79 Okla. 124, 191 P. 729, and State ex rel. Dale v. Jefferson, 79 Okla. 288, 193 P. 44, in which this court has rendered opinions sustaining the findings, conclusions, and recommendations of the same referee appointed by the court, to wit, the Honorable P.D. Brewer, who heard the cases.
The charges in all of these cases grew out of the same transactions.
No objections have been filed to the report of the referee in the instant case, nor briefs by either side.
The report of the referee has been examined, and on the authority of the cases mentioned is approved and his recommendations adopted, and it is ordered, adjudged, and decreed that the respondent be suspended from the practice of law in this state for a period of six months.
HARRISON, C. J., and KANE, MILLER, and KENNAMER, JJ., concur.